ACCEPTED
                                                                                                                       01-18-00340-CV
                                                                                                             FIRST COURT OF APPEALS
                                                                                                                     HOUSTON, TEXAS
                                                                                               1301 MCKINNEY        5/25/2018 11:22 AM
                                                                                               SUITE 3700         CHRISTOPHER PRINE
                                                                                               HOUSTON, TEXAS 77010             CLERK

                                                                                               PHONE:    713.650.9700
                                                                                               FAX:      713.650.9701


                                                                                                  FILED IN
                                                                                               www.bakerdonelson.com
                                                                                           1st COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
    BOBBIE L. STRATTON, OF COUNSEL
    Direct Dial: 713.286.7168                                                              5/25/2018 11:22:14 AM
    E-Mail Address: bstratton@bakerdonelson.com                                            CHRISTOPHER A. PRINE
                                                                                                     Clerk
                                                    May 25, 2018

    Mr. Christopher A. Pine
    Clerk, First Court of Appeals
    First Court of Appeals
    301 Fannin Street
    Houston, Texas 77002

              Re:      01-18-00340-CV; First Court of Appeals, Houston, Texas; Sundance Energy, Inc.
                       v. NRP Oil and Gas LLC

    Dear Mr. Pine:

           Please accept this online payment of $205.00 to cover the appellate filing fee for
    the above-referenced matter.

              Thank you for your attention to this matter.

                                                                   Sincerely,

                                                                   /s/ Bobbie L. Stratton

                                                                   Bobbie L. Stratton

    BLS/cel




    4834-0546-2886 v1
    2939561-000001 05/25/2018


ALABAMA   Ć   FLORIDA       GEORGIA      Ć LOUISIANA   Ć   MISSISSIPPI   Ć   TENNESSEE   Ć TEXAS     Ć WASHINGTON, D.C.